Citation Nr: 1727014	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to August 2001. 

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an April 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2013 correspondence, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for March 2016; the Veteran withdrew his hearing request in March 2016.  38 C.F.R. § 20.704(e) (2016).  

The claim has been recharacterized as shown on the title page in light of the diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claim of entitlement to service connection for major depressive disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder as secondary to his service-connected disabilities.  In the Veteran's May 2012 notice of disagreement, he specifically asserted that his depression is related to his service-connected disabilities, as they have caused limitations in his daily activities, and ability to work and socialize, due to chronic pain.  

The Veteran is service-connected for several disabilities including migraine headaches, lumbar arthritis with intervertebral disc syndrome (IVDS), tendinitis of the bilateral biceps, left lower extremity sensory deficit associated with lumbar arthritis with IVDS, left hand ganglion cyst, retropatellar syndrome of both knees, temporal area scars, and erectile dysfunction associated with lumbar arthritis with IVDS.

The Veteran was provided a VA-contracted examination in August 2011.  At the examination, he reported that his depressive symptoms began as a result of worsening back pain, polyarthralgia, and neuropathy.  The examiner provided an AXIS I diagnosis of major depressive disorder.  The examiner did not provide a specific opinion as to whether the major depression was caused by the Veteran's service-connected disabilities, but the AXIS III findings were polyarthralgia, neuropathy, and back pain.  The AXIS IV finding was noted to be 'coping with limitations in mobility and chronic pain, and unemployment.'  

In December 2011, the RO obtained an addendum opinion.  The new examiner provided a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that it is less likely than not that this disorder is related to any/all service-connected disabilities.  While the examiner explained the rationale for his opinion, it does not reflect adequate consideration of the Veteran's contention - which is that his depression is related to the chronic pain, and impaired social and occupational functioning caused by his service-connected disabilities.  Notably, his chronic pain from the service-connected disabilities had a bearing on his receiving TDIU.  The examiner's opinion also does not specifically address aggravation.  As such, another medical opinion that adequately considers the Veteran's contentions, and adequately addresses secondary service connection, is necessary. 

On remand, the file should be updated with VA treatment records since 2013.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any further pertinent medical treatment related to his psychiatric disorder.  If other records are identified, obtain authorization for the newly identified records and associate them with the file.  

2.  Obtain complete VA treatment records since March 2013 from any appropriate VA facility.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran must be notified in accordance with 38 C.F.R. § 3.159 (e) (2016). 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  The entire claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted. 

a) The examiner is to identify all current psychiatric disorders found present on examination.  

b) For any psychiatric disorder found present on examination, and to include the prior diagnoses of major depressive disorder and adjustment disorder with mixed anxiety and depressed mood, the examiner should indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disorder is either caused or aggravated by any of the Veteran's service-connected disabilities.  

Note: In answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the psychiatric disorder prior to aggravation by the service-connected disorder(s).  

A fully articulated rationale must be provided for all opinions expressed.  The examiner is advised that the Veteran asserts that his service-connected disabilities have caused limitations in his daily activities, and ability to work and socialize, due to chronic pain.  The examiner's attention is also directed to the August 2011 VA examination report and the AXIS III and IV findings.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

3.  Finally, readjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




